Citation Nr: 0940518	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-29 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial higher rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The Veteran had active duty service from May 1968 to May 
1970.
 
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which granted service connection for PTSD and 
assigned a 30 percent evaluation.  The Veteran expressed 
disagreement with the evaluation assigned and began this 
appeal.  


FINDING OF FACT

PTSD is manifested by occupational and social impairment with 
reduced reliability and productivity, but is not productive 
of occupational and social impairment with deficiencies in 
most areas, such as work, school family relations, judgment, 
thinking or mood.


CONCLUSION OF LAW

The criteria for entitlement to an initial disability 
evaluation of 50 percent, but no higher, for PTSD have been 
met.  38 U.S.C.A.  §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in August 2005 and May 2006.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The Board acknowledges that the Veteran has not been provided 
notice specific to his claim for a higher initial evaluation 
for his PTSD.  However, the United States Court of Appeals 
for Veteran's Claims (Court) has also indicated that in 
claims for a higher initial evaluation after the claim for 
service connection has been substantiated and allowed, that 
further notice is not required.  See Goodwin v. Peake, 22 
Vet. App. 128 (2008).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
this regard, the record in this case includes VA treatment 
records, Vet Center records, and VA examination reports.  The 
Veteran indicated that he received treatment at the Vet 
Center from April 2006 to the present.  However, in response 
to an RO request for such records, in June 2006, the Vet 
Center indicated that the Veteran had not been seen during 
this time period.  The Veteran was afforded VA examinations 
in January 2006 and January 2007.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The examination reports obtained 
contain sufficient information to decide the issue on 
appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, 
the Board finds that a further examination is not necessary.   
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 
38 C.F.R. § 3.159(c)(4).  

In addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  See 
Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.  

The present appeal involves the Veteran's claim that the 
severity of his PTSD warrants a higher initial disability 
rating.  Disability evaluations are determined by the 
application of the Schedule for Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of a veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).   Where, as in this 
case, the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's service connected PTSD has been rated as 30 
percent disabling by the RO under the provisions of 
Diagnostic Code 9411.  Under the criteria for PTSD, as set 
forth at 38 C.F.R. § 4.130, a 30 percent rating is assigned 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as:  flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

In evaluating psychiatric disorders, the VA has adopted and 
employs the nomenclature in the rating schedule based upon 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a 
mental disorder should conform to DSM-IV.  See 38 C.F.R. 
§ 4,125(a).  Diagnoses many times will include an Axis V 
diagnosis, or a Global Assessment of Functioning (GAF) score.  
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994). 

According to the DSM-IV, a GAF score between 41 and 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job); and a 
GAF score between 51 and 60 is indicative of moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers). 

VA treatment records from August 2004 to November 2006 have 
been reviewed and associated with the claims file.  The 
treatment records showed continuing treatment for the 
Veteran's PTSD.  In sum, an August 2004 treatment record 
documented the Veteran's initial visit to the VA where he 
reported nightmares, flashbacks, hypervigilance, exaggerated 
startle reflex, desire to isolate, avoidance, and numbing.  
He also stated that he woke his wife nightly by kicking her.  
He indicated that he was not sure the "world" existed.  A 
follow up December 2004 record showed that the Veteran worked 
for the post office, drank a 12-pack everyday and reported 
the same symptoms.  On mental status examination, the Veteran 
was alert; casually dressed; exhibited a flushed face; mood 
was "don't care about anything"; affect was blunted; and he 
had limited coping skills.  A GAF score of 50 was given.  The 
Veteran denied suicidal/homicidal ideation.  February 2005, 
June 2005, December 2005, May 2006 and June 2006 records 
observed that his symptoms were improving, he was coping 
better and his thought processes were logical.  An October 
2006 record observed that the Veteran called stating that he 
was depressed again.  He stated that he had gone back to 
drinking and was drinking six to 10 beers a day.  

A February 2005 Client Intake Assessment for the Vet Center 
showed that the Veteran complained of insomnia, nightmares, 
anxiety, intrusive thoughts, depression and isolation.  The 
Veteran denied plan for suicide, but had thoughts.  A March 
2005 Vet Center intake assessment showed that the Veteran 
reported experiencing sleep disturbances, abuse of alcohol, 
isolation, nightmares and flashbacks.  On mental status 
evaluation, the Veteran was neat, friendly and cooperative.  
His speech was appropriate and he was oriented to time, place 
and person.  His judgment was fair.  However, his affect was 
flat, blunted and his memory function was impaired.  He 
exhibited delusions and hallucinations.  There was evidence 
of sleep disturbance and low energy level.  The Veteran also 
reported suicidal thoughts, but no plans were in place.  He 
reported no homicidal thoughts.  The Veteran appeared 
depressed.  The Veteran also reported that he avoided crowds 
and isolated himself.  He did not socialize with family or 
friends.  He shut others out of his life, including his wife 
and kids.  The examiner observed that the Veteran had 
nightmares, vivid flashbacks, and survivors guilty.  The 
Veteran was drinking excessively in order to fall asleep.  
Counseling was recommended.  Follow up treatment notes showed 
that the depression and communication were improving.  

The Veteran was afforded a VA examination in January 2006.  
The claims file was reviewed.  The Veteran denied any 
previous hospitalization or outpatient care.  Currently, he 
was on Citalopram and Trazodone.  He received treatment from 
the Vet Center and Katherine Parsons Key, M.A.  The Veteran 
complained of poor sleep.  He also reported that the isolated 
and avoided people daily.  He would miss activities that his 
children were involved in as they were growing up.  He also 
stated that he consumed a 6-pack of beer daily, more on the 
weekends.  He used alcohol to help with his sleep problems.  
No periods of remission were reported.  He had worked for the 
post office since 1977.  The Veteran married in 1979 and the 
relationship continued.  He had four children and the 
youngest child still lived at home.  The Veteran reported 
that he had friends in Austin and Hallettsville.  However, he 
denied any activities or leisure pursuits.  

The Veteran stated that he had a history of assaultiveness 
from 1960 through 1976 when he spent a lot of time in bars.  
He also reported one "sort of" suicide attempt where he 
said he laid down in the middle of the road the year he 
returned from Vietnam.  The examiner observed that the 
Veteran's current psychosocial functioning status was fair.  
He was a long-term employee with the post office; he was able 
to get a degree in business; and had been married since 1979.  
He had some difficulty with family role function secondary to 
not going to activities that involved crowds.  He had some 
meaningful social and interpersonal relationships, though 
these tended to be with other veterans.  

On mental status examination, no impairment of thought 
processes or communication was noted.  The Veteran reported 
that he sometime heard voices of someone he knew that had 
passed away, but he was vague describing this symptoms.  He 
denied visual hallucinations and no delusional content was 
noted.  The Veteran's eye contact and interaction within 
session was appropriate.  The Veteran reported having 
suicidal thoughts about one time a week, but denied any plan 
or intention.  He was appropriately dressed and groomed, and 
was fully oriented.  He worked full time and reported no 
obsessive or ritualistic behaviors.  Rate and flow of speech 
were within normal limits, and content was goal directed.  
The Veteran was fully oriented and memory and intellect were 
intact.  The Veteran reported panic attacks in the past, but 
had learned to cope with them.  His last attack was about six 
months ago when he felt shaky.  The Veteran was currently on 
medication for depression and reported that the medications 
were helpful.  The Veteran reported anxiety, but it tended to 
be situational when he was with people.  No impaired impulse 
control was reported.  

The examiner found that the Veteran re-experienced his trauma 
through daily intrusive thoughts, which made him feel 
depressed.  The dreams had decreased overtime.  He avoided 
situations such as crowds and used work as a way to avoid his 
feelings.  He worked in an isolated location with only two 
other employees so he was able to avoid contact with people.  
He had feelings of detachment as well as irritable mood, 
which was somewhat helped by his medications.  He had poor 
sleep and startle response.  The diagnoses were PTSD and 
alcohol dependence.  A GAF score of 60 was given.  The 
examiner concluded that the Veteran appeared to have had 
ongoing symptoms since Vietnam.  He tended to use work and 
alcohol as a way to avoid dealing with his symptoms.  The 
Veteran's use of alcohol did not appear to interfere with his 
functioning on his job.  He was also in a long-term marriage.  
No pre-trauma ricks factors for this Veteran.  The prognosis 
was poor given chronic symptom.  The Veteran was determined 
to be competent to manage his own funds for VA purposes. 

In his April 2006 Notice of Disagreement, the Veteran 
indicated that he felt that the VA examination was 
inadequate.  He reported that he still experienced panic 
attacks more than once a week, impairment of short and long 
term memory, difficulty maintaining close relationship with 
family, depression, nightmares, flashbacks, sleep 
disturbances, and difficulty in establishing social 
relationships.  

The claims file also includes a November 2006 opinion from 
Ms. Parsons Key who was counseling the Veteran through the VA 
Readjustment Counseling Program.  The opinion stated that the 
Veteran had occupational and social impairments, with 
deficiencies in most areas, including family relationships, 
judgment, thinking and mood due to his PTSD symptoms that 
interfered with his daily activities.  The Veteran 
experienced depression, which affected his ability to 
function appropriately and effectively in the job setting.  
The Veteran had memory impairments that were significant 
enough to affect his ability to work effectively, and to 
appropriately carry out the tasks in the work setting.  There 
were significant deficits in judgment and thinking due to 
intrusive thoughts and flashbacks.  

The opinion concluded that the Veteran's numerous PTSD 
symptoms interfered with his ability to function on a daily 
basis.  Treatment records from the same examiner from 
September 2005 to June 2006 have also been associated with 
the claims file.  Significantly, a November 2005 record 
observed that the Veteran was doing fairly well.  However, a 
February 2006 record noted that the Veteran was concerned 
about his recent VA examination because he was not totally 
honest concerning the severity of his symptoms due to his own 
pride.  Follow up records showed that the Veteran was feeling 
pretty well.  Nevertheless, again, in June 2006, the Veteran 
was feeling somewhat depressed due to the ups and downs of 
his feelings.  

In support of his claim, the Veteran also submitted a June 
2006 statement from a friend and a September 2006 statement 
from his wife.  The friend indicated that he had known the 
Veteran most of his life and that he was also a Vietnam 
veteran.  He stated that he noticed the same symptoms in the 
Veteran that he had seen in himself such as frequent 
nightmares, sleep difficulties, flashbacks, avoidance of 
crowds and mood swings.  The Veteran attempted to mask his 
sleep difficulties with drinking beer.  The friend also 
explained that the Veteran had difficulties in his family due 
to his symptoms.  He isolated himself from others and his 
family.  The Veteran's wife stated that the Veteran was 
afraid to sleep with her because of nightmares.  She 
continued that he did not have a relationship with his four 
children and he was not involved in their lives when they 
were growing up.  She observed that he suppressed his 
feelings and had been drinking for about 15 years.  She 
indicated that going to the post office was his haven and 
gave him something to do everyday even though he did not 
enjoy the environment.  His depression had gotten worse over 
the years.  She also indicated that she stood by the Veteran 
due to her religion and family.  

The Veteran was afforded another VA examination in January 
2007.  The claims file was reviewed.  The Veteran denied any 
remission from his psychiatric symptoms.  He was currently on 
an antidepressant Citalopram as well as Trazodone to help 
with sleep.  He felt that the medications helped, but they 
were not fully effective.  He denied any side effects.  The 
Veteran reported feeling depressed.  He felt like he missed 
out on his life and his PTSD had really affected his marriage 
and relationship with his children.  He drank 12 beers a day 
to forget his problems.  He also reported feeling depressed 
because he had been off from work for over three months due 
to neck surgery and he did not expect to go back to work.  He 
had been working there for the past 30 years, but the post 
office would probably retire him.  

The Veteran endorsed depressive symptoms of lack of sleep and 
poor interest.  He felt hopeless and helpless.  He also 
reported poor energy and concentration.  He did not eat much.  
Further, he sometimes got suicidal thoughts, but currently 
there was no plan or intent.  The Veteran stated that he got 
panic attacks at least once a week where he had heart racing 
and shortness of breath.  He claimed that there were times 
when he heard auditory hallucinations of people calling his 
name, but this did not happen while he was drinking.  He 
denied any manic symptoms.  The Veteran felt very anxious and 
depressed.  He did not socialize that much and avoided crowds 
at all costs.  He had only two friends that he socialized 
with that were veterans, and one of them was in a nursing 
home and could not talk with the Veteran right now.  

It was again noted that the Veteran had been working at the 
post office for 30 years, but had stopped working three 
months ago and was on sick leave due to neck surgery.  He did 
not know whether he would go back, but might retire due to 
physical limitation.  The Veteran had been married for 27 
years, but was surprised that she had stayed with him even 
after his alcohol abuse and other problems he had.  His 
alcohol drinking and mental health problems had affected his 
marital relationship.  They had not been intimate in years.  
The Veteran had four grown children.  His third child lived 
with him and his wife.  He felt that he did not have a good 
relationship with his children and the children felt 
alienated from him.  The Veteran stated that he avoided 
crowds and did not socialize that much.  

The Veteran denied any hobbies.  He admitted to drinking 12 
beers a day and had never been to alcohol rehabilitation.  He 
knew that drinking was a problem, but showed no incentive to 
quit.  He had been abusing alcohol for many years and drank 
in order to forget his problems.  He also drank a lot of 
coffee and smoked about three packs a day.  He denied any use 
of illegal drugs.  The Veteran stated that for a period of 
time he got into several bar room brawls where he got into a 
fight after drinking.  He also reported that when he returned 
from Vietnam that he just fell asleep in the middle of the 
road, but was not sure whether this was really a suicide 
attempt.  

On mental status examination, there was no impairment of 
thought process or communication.  There was evidence of 
delusions or hallucinations.  The Veteran had good eye 
contact and interacted well during the examination.  He 
denied any current suicidal or homicidal thoughts.  He was 
able to maintain minimal personal hygiene and other basic 
activities of daily living.  He was oriented to person, place 
and time.  There was no evidence of memory loss and the 
Veteran denied obsessive or ritualistic behavior.  Speech was 
normal rate and volume.  The Veteran was logical.  He 
endorsed panic attacks where he got very anxious.  He also 
endorsed a depressed mood.  There was no evidence of impaired 
impulse control, although he did say that he got angry quite 
easily.  The Veteran reported sleep impairment where he had 
difficulty sleeping for many years.  The examiner observed 
that the Veteran endorsed re-experiencing the trauma, 
avoiding memories of the trauma and heightened physiological 
arousal.  The Veteran felt that this affected his family 
relationship and work.  He stated that he turned to alcohol 
to forget his problems.  

Currently, he exhibited nightmares, flashbacks, difficulty 
concentrating, angers easily, problems sleeping, avoidance 
and isolation.  The Veteran felt that the frequency and 
severity of symptoms have been worsening over the years.  The 
diagnoses were PTSD, combat related, chronic, and alcohol 
dependence.  A GAF score of 55 was given.  The Veteran was 
able to manage his own financial affairs.  The examiner 
concluded that the Veteran did admit to drinking alcohol 
quite a bit, but his alcohol abuse was not causing his 
symptoms as much as the PTSD.  His alcohol drinking was a 
result of his PTSD rather than causing his PTSD symptoms.  

Initially, the Board noted that the Veteran's substance abuse 
has been attributed to his PTSD by the most recent VA 
examiner.  Thus, when determining the appropriate rating for 
the Veteran's PTSD, the Board has considered the Veteran's 
entire psychiatric picture, including his substance abuse 
since the record reflects no attempt to differentiate or 
separate the PTSD symptomatology form other psychiatric 
symptomatology.  See Mittleinder v. West, 11 Vet App 181 
(1998). 

Based on the evidence of record, and resolving all benefit of 
the doubt in favor of the Veteran, the Board finds that a 50 
percent rating is warranted.  During the course of the 
appeal, the Veteran exhibited symptoms that were more 
consistent with those characteristic of the criteria for a 50 
percent rating, such as more than once a week panic attacks, 
flattened affect, impairment of memory, and disturbances of 
motivation and mood.  Further, he reportedly showed 
difficulty in establishing and maintaining effective work and 
social relationships.  In sum, the Veteran's disability 
picture more nearly approximates the criteria for a 50 
percent rating.  As the Veteran's symptoms have been 
consistent throughout the appeal process, the Board finds 
that the 50 percent rating should be effective from the date 
of claim, July 12, 2004.    

Nevertheless, the preponderance of the evidence is against a 
50 percent rating or higher as the Veteran does not exhibit 
symptoms similar to those outlined in the criteria for a 70 
percent rating, such as obsessional rituals, impaired impulse 
control, spatial disorientation, or neglect of personal 
appearance and hygiene.  Further, his panic or depression 
does not affect his ability to function independently, and 
there has been no neglect of his personal hygiene.  Even 
though there have been some findings of delusions and 
hallucinations at times, the Veteran has been able to perform 
basic activities of daily living and he has always been well 
groomed.  Moreover, the Veteran's speech has never been 
illogical, obscure or irrelevant.  Rather his speech has 
always been normal.  The Veteran has consistently been found 
to be logical with his thought processes intact and 
appropriate.  He has always been alert and oriented to place 
and person.  He was still able to work at his job for many 
years until he had to take leave for a physical disability.  
He also was able to maintain contact with a couple of 
friends.  Although his wife's statements indicated 
difficulties in their marriage, he has still been able to 
maintain a marital relationship for over 30 years.  The Board 
recognizes that the Veteran has exhibited suicidal ideation 
at time; however, he had never had a plan or intent.  
Further, he has never been hospitalized for his PTSD.  

Further, although one VA treatment record gave a GAF score of 
50, both VA examinations assigned GAF scores between 51 to 
60, which are indicative of moderate symptoms as those 
outlined in the 50 percent criteria.  While the November 2006 
opinion by Ms. Parsons Key listed verbatim symptoms outlined 
under the criteria for a 70 percent rating and attributed 
them to the Veteran, the Board finds this statement 
inconsistent with the remaining medical evidence of record.  
VA treatment records and the VA examinations showed that the 
Veteran's thought processes were logical and that he had been 
functioning in a job setting until he was put on a leave due 
to a neck disability.  Moreover, in her own case notes, the 
Veteran appeared logical and coherent when receiving 
treatment.  She also noted improvement.  

Thus, in sum, the objective characteristics described do not 
meet the criteria for a 70 percent disability rating.  The 
criteria for a 50 percent rating appear to more accurately 
describe the Veteran's level of social impairment including 
disturbances in motivation and mood and difficulty in 
establishing social relationships.  Accordingly, the Board 
finds that the current degree of PTSD impairment is 
adequately contemplated by the existing 50 percent rating.  
In conclusion, a 50 percent rating, but no higher, is 
warranted during the entire appeal period.  See Fenderson.  

Lastly, a determination of whether a claimant is entitled to 
an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  To do this, the Board 
or the RO must determine if the criteria found in the rating 
schedule reasonably describes the claimant's disability level 
and symptomatology.  If this is the case, the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral for extraschedular consideration is required.  

If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, the Board 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment and frequent periods of 
hospitalization.  If the Board determines that the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step -- to 
determine whether, to accord justice, an extraschedular 
rating must be assigned.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008)  

In this instance, the Veteran's PTSD symptomatology is 
clearly accounted for in Diagnostic Code 9411.  The Board 
finds a 50 degree rating adequately addresses the Veteran's 
symptoms including time lost from work.  In this regard, it 
should be remembered, as indicated above, that the percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and the residual conditions in 
civilian life.  Generally, the degree of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  As such, the Board 
finds that the Diagnostic Code for the Veteran's service-
connected disability adequately describes the current 
disability levels and symptomatology and does not present an 
exceptional disability picture, a referral for an 
extraschedular rating is not warranted.    


ORDER

Subject to the provisions governing the award of monetary 
benefits, an initial rating of 50 percent for PTSD is 
granted.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


